Exhibit 10.7
 
PURCHASE AND SALE AGREEMENT
 
dated as of September 1, 2010
 
between
 
MEDPRO INVESTMENTS, LLC,
 
and
 
MEDPRO SAFETY PRODUCTS, INC.
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

   
Page
ARTICLE I DEFINITIONS
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
3
Section 1.3
Other Terms
4
Section 1.4
Computation of Time Periods
4
ARTICLE II SALE AND PURCHASE OF ROYALTY RIGHTS
4
Section 2.1
Agreement to Sell and Purchase Royalty Rights
4
Section 2.2
Sale and Purchase of Royalty Rights; Sale Price.
4
Section 2.3
Consideration for Sale of Royalty Rights
4
ARTICLE III SALE PRICE PAYMENTS
5
Section 3.1
Sale Price Payments
5
ARTICLE IV CONDITIONS TO CLOSING
5
Section 4.1
Conditions to Closing
5
ARTICLE V REPRESENTATIONS AND WARRANTIES OF MEDPRO
5
Section 5.1
Representations and Warranties of MedPro
5
ARTICLE VI ARTICLE VI COVENANTS
10
Section 6.1
Affirmative Covenants
10
Section 6.2
Negative Covenants
13
Section 6.3
Reporting
15
ARTICLE VII ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS
16
Section 7.1
Responsibilities of MedPro
16
Section 7.2
Further Action Evidencing Sale
17
Section 7.3
Application of Collections
17
ARTICLE VIII INDEMNIFICATION
17
Section 8.1
Indemnification by MedPro
17
ARTICLE IX ARTICLE IX MISCELLANEOUS
18
Section 9.1
Transfers Intended as Sales
18
Section 9.2
Specific Performance
18
Section 9.3
Notices
18
Section 9.4
CHOICE OF LAW
19
Section 9.5
Counterparts
19
Section 9.6
Amendment
19
Section 9.7
Severability of Provisions
20
Section 9.8
Binding Effect; Assignability; Survival
20
Section 9.9
Acknowledgement and Agreement
20
Section 9.10
Cumulative Remedies
20
Section 9.11
Costs, Expenses and Taxes
21
Section 9.12
No Proceedings
21
Section 9.13
Consent to Jurisdiction
21

 
i

--------------------------------------------------------------------------------



 

Exhibit A Form of Bill of Sale and Undertaking
A-1
Exhibit B UCC Financing Statements
B-1
      Schedule 1 Prior Names and Mergers
Schedule 1
Schedule 2 Cash Purchase Price
Schedule 2

 
ii

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT, dated as of September 1, 2010 (including the
Exhibits attached hereto, and as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), is between MEDPRO INVESTMENTS,
LLC, a Delaware limited liability company (the “Issuer”), and MEDPRO SAFETY
PRODUCTS, INC., a Nevada corporation (“MedPro”).
 
W I T N E S S E T H :
 
WHEREAS, MedPro desires to sell, transfer, convey, assign, contribute and grant
to the Issuer, and the Issuer desires to purchase and accept from MedPro, all of
MedPro’s right, title and interest in, to and under the Royalty Rights (as
defined below), on the terms and conditions set forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1 Defined Terms.  Unless otherwise defined herein, terms defined in
the Indenture (as defined in this Section 1.1) and used herein shall have the
meanings given to them in the Indenture, except that the following terms shall
have the following meanings in this Agreement:
 
“Agreement” has the meaning set forth in the preamble.
 
“Bill of Sale” means the Bill of Sale and Undertaking, dated as of the Closing
Date, executed by MedPro and the Issuer, substantially in the form of Exhibit A.
 
“Cash Purchase Price” has the meaning set forth in Section 3.1(a).
 
“Closing Date” means the date on which the conditions set forth in Section 4.1
are satisfied and the sale, transfer, conveyance, assignment, contribution and
granting of the Royalty Rights to the Issuer pursuant to Article II are
effective, which date shall be September 1, 2010 or such later date as the
Issuer and MedPro otherwise agree.
 
“EBITDA” means with respect to any period, for any Person, the consolidated net
income before consolidated interest, taxes, depreciation and amortization for
such period.
 
“Fixed Charges” means, with respect to any period, for any Person, the sum of
consolidated interest expense plus the consolidated amortization of
Indebtedness.
 
 “Indemnified Amounts” has the meaning set forth in Section 8.1.
 
“Indemnified Party” has the meaning set forth in Section 8.1.
 
1

--------------------------------------------------------------------------------


 
“Indenture” means that certain Indenture, dated as of September 1, 2010, between
the Issuer and the Trustee, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Involuntary Bankruptcy” means, with respect to MedPro, without the consent or
acquiescence of MedPro, the entering of an order for relief or approving a
petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation, or the filing of any such petition against
MedPro, which petition shall not have been dismissed within 60 days, or, without
the consent or acquiescence of MedPro, the entering of an order appointing a
trustee, custodian, receiver or liquidator of MedPro or of all or any
substantial part of the property of MedPro, which order shall not have been
dismissed within 60 days.
 
“Issuer” has the meaning set forth in the preamble.
 
“Lien” means a lien, security interest, pledge, mortgage, charge or other
encumbrance or any other type of preferential arrangement for security purposes
or other right or claim of any Person (other than any such Lien of the Issuer
created by or pursuant to this Agreement or any other such Lien permitted under
the terms of this Agreement).
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations or prospects of MedPro or the ability of MedPro, or
Servicer, as the case may be, to perform its obligations under any of the
Transaction Documents to which it is a party or the Manufacturing Agreement or
any Principal Document, (ii) the validity or enforceability of any of such
Transaction Documents, the Manufacturing Agreement or the other Principal
Documents or the rights or remedies of MedPro or the Issuer under any of such
Transaction Documents, the Manufacturing Agreement or the other Principal
Documents or (iii) the Royalty Rights or the Product or the ability of the
Issuer to perform any of its obligations under the Notes, the Indenture or other
the Transaction Documents.
 
“MedPro” has the meaning set forth in the preamble.
 
“Notices” has the meaning set forth in Section 9.3.
 
“Product” means (i) Vacuette® Premium Safety Needle System, a blood collection
device that is formatted in two separate models: tube-activated and
skin-activated, (ii) Vacuette® Premium Winged Safety Blood Collection Set, a
device used for infusion and blood collection in the healthcare setting, and
(iii) all products substantially similar to, or derived from, any of the
foregoing, regardless of the brands, marks or names under which they are
offered.
 
“Royalty Payments” means all royalty payments and other payments that may be
required by Section 2.2 of the Manufacturing Agreement or any other successor
agreement or other agreement evidencing any Royalty Rights, and in each case,
after the issuance of any Notes.
 
“Royalty Statements” means the monthly statements required to be delivered by
Greiner pursuant to Section 2.2(c) of the Manufacturing Agreement setting forth
the Royalty Payments due under the Manufacturing Agreement.
 
2

--------------------------------------------------------------------------------


 
“Royalty Rights” means the assets to be sold, transferred, conveyed, assigned,
contributed and granted by MedPro to the Issuer pursuant to this Agreement and
the Bill of Sale, which shall consist of (x) all of MedPro’s right, title and
interest in, to and under the Manufacturing Agreement; including without
limitation all of MedPro’s rights (i) to receive the Royalty Payments, (ii) to
receive Royalty Statements, (iii) to make indemnification claims against Greiner
pursuant to Section 7.3 of the Manufacturing Agreement and (iv) to the proceeds
of and the rights to enforce each of the foregoing and (y) any rights similar to
those described in clause (x) above under any agreement entered into by MedPro
pursuant to Section 6.1(l) of this Agreement or otherwise following the
termination of the Manufacturing Agreement or otherwise.
 
“Sale Price” has the meaning set forth in Section 2.1(b).
 
“Secured Parties” has the meaning set forth in the Pledge and Security
Agreement.
 
“Servicer” has the meaning set forth in the Servicing Agreement.
 
 “Trustee” means U.S. Bank National Association, as trustee under the Indenture,
and any successor appointed in accordance with the terms of the Indenture.
 
“Voluntary Bankruptcy” means, with respect to MedPro, (i) the inability of
MedPro generally to pay its debts as such debts become due, or an admission in
writing by MedPro of its inability to pay its debts generally or a general
assignment by MedPro for the benefit of creditors, (ii) the filing of any
petition or answer by MedPro seeking to adjudicate itself as bankrupt or
insolvent, or seeking for itself any liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief or composition of MedPro or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking, consenting to or acquiescing in the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for MedPro or for any substantial part of its property, or
(iii) corporate or other entity action taken by MedPro to authorize, consent to,
acquiesce in, or solicit or encourage any of the actions set forth above.
 
Section 1.2 Other Definitional Provisions.
 
(a)           Each term defined in the singular form in Section 1.1 shall mean
the plural thereof when the plural form of such term is used in this Agreement
or any certificate, report or other document made or delivered pursuant hereto,
and each term defined in the plural form in Section 1.1 shall mean the singular
thereof when the singular form of such term is used herein or therein.  Words of
the masculine, feminine or neuter gender shall mean and include the correlative
words of other genders.
 
(b)           The words “hereof, “herein”, “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section and Exhibit
references herein are references to Articles, Sections and Exhibits to this
Agreement unless otherwise specified.
 
(c)           The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.
 
3

--------------------------------------------------------------------------------


 
Section 1.3  Other Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP.  All terms used in Article 9 of the
UCC and not specifically defined herein are used herein as defined in Article 9
of the UCC.
 
Section 1.4  Computation of Time Periods.  Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and each of the
words “to” and “until” means “to but excluding”.
 
ARTICLE II
SALE AND PURCHASE OF ROYALTY RIGHTS
 
Section 2.1 Agreement to Sell and Purchase Royalty Rights.  On the terms and
subject to the conditions set forth herein, MedPro agrees to sell, transfer,
convey, assign, contribute and grant to the Issuer, and the Issuer agrees to
purchase and accept from MedPro, on the Closing Date, all of the Royalty Rights.
 
Section 2.2 Sale and Purchase of Royalty Rights; Sale Price.
 
(a)           On the terms and subject to the conditions set forth herein,
including the satisfaction of the conditions set forth in Section 4.1, on the
Closing Date, MedPro hereby and by the Bill of Sale sells, transfers, conveys,
assigns, contributes and grants to the Issuer, and the Issuer hereby and by the
Bill of Sale purchases and accepts from MedPro, all of MedPro’s right, title and
interest in, to and under the Royalty Rights.  On the Closing Date, MedPro and
the Issuer shall execute and deliver the Bill of Sale.
 
(b)           The aggregate amount to be paid for the Royalty Rights pursuant to
Section 2.1(a) (the “Sale Price”) is equal to the fair market value of the
Royalty Rights as agreed at arm’s length by MedPro and the Issuer.  For the
avoidance of doubt, the Issuer is not assuming any of the liabilities or
obligations of MedPro under the Manufacturing Agreement or the other Principal
Documents, which shall be retained by and remain liabilities and obligations of
MedPro, and MedPro shall continue to be subject to such obligations and
liabilities to the relevant counterparties and third party beneficiaries.
 
(c)           Under the terms of the Visual Connection Agreements, MedPro is
required to make the Visual Connection Payments if, as and when due.  MedPro
agrees that MedPro will pay each Visual Connection Payment on or prior to the
due date thereof under the Visual Connection Agreements.  MedPro and the Issuer
acknowledge that the Sale Price paid by the Issuer to MedPro on the Closing Date
pursuant to Section 2.2 reflects such agreement and that all rights, if any,
arising from such payments under the Visual Connection Agreements are
transferred by MedPro to the Issuer hereby as of the Closing Date.
 
Section 2.3 Consideration for Sale of Royalty Rights.  On the terms and subject
to the conditions set forth in this Agreement, the Issuer agrees to pay the Sale
Price to MedPro on the Closing Date in accordance with Section 3.1.  To the
extent that the Sale Price exceeds the Cash Purchase Price received by the
Issuer, MedPro shall be deemed to have made a capital contribution to the Issuer
in the amount of such excess as specified in Section 3.1(b).
 
4

--------------------------------------------------------------------------------


 
ARTICLE III
SALE PRICE PAYMENTS
 
Section 3.1 Sale Price Payments.  On the Closing Date, on the terms and subject
to the conditions set forth in this Agreement, the Issuer shall pay (or cause to
be paid) to MedPro the Sale Price for the Royalty Rights as follows:
 
(a)           first, wire transfers of immediately available federal funds from
the Issuer to the Persons and in the amounts set forth on Schedule 2, in the
aggregate amount of $18,648,554.64 (the “Cash Purchase Price”); and
 
(b)           second, the remaining portion of the Sale Price shall constitute a
capital contribution by MedPro to the Issuer and be deemed to be added to
MedPro’s capital account in the Issuer, in an amount equal to the excess of the
agreed fair market value of the Royalty Rights over the amount of the Cash
Purchase Price, the value of which is evidenced by the Stock of the Issuer
delivered to MedPro at or before the Closing Date.
 
ARTICLE IV
CONDITIONS TO CLOSING
 
Section 4.1 Conditions to Closing.  MedPro’s obligation to sell, transfer,
convey, assign, contribute and grant the Royalty Rights pursuant to Section 2.2
is subject to tender by the Issuer of the Cash Purchase Price pursuant to
Section 3.1(a). The Issuer’s obligations to purchase and accept the Royalty
Rights and to tender the Cash Purchase Price are subject to (i) the receipt by
the Issuer of the proceeds of its sale of the Notes to be issued under the
Indenture on or before the Closing Date, and (ii) the execution and delivery by
MedPro of the Servicing Agreement pursuant to which the Issuer will designate
MedPro as initial Servicer on the terms and conditions set forth therein.
 
In addition, as a further condition to the Issuer’s obligations to purchase and
accept the Royalty Rights and to tender the Cash Purchase Price, on or prior to
the Closing Date, MedPro shall have (w) notified Greiner of its sale, transfer,
conveyance, assignment, contribution and granting of the Royalty Rights, (x)
requested Greiner to send all notices or other correspondence otherwise sent or
required to be sent to MedPro, including the Royalty Statements, to the Issuer
and Servicer, (y) instructed Greiner to make all Royalty Payments after the
Closing Date to such account as the Issuer shall specify and (z) requested
acknowledgement from Greiner of the foregoing.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF MEDPRO
 
Section 5.1 Representations and Warranties of MedPro.  MedPro hereby represents
and warrants (which representations and warranties shall survive the execution
and delivery hereof) to the Issuer that, as of the date hereof and as of the
Closing Date:
 
(a)           MedPro is duly organized and is validly existing as a corporation
in good standing under the laws of the State of Nevada and has all licenses,
permits, franchises and governmental authorizations necessary for the ownership,
or its properties and to carry on its business as now being conducted and as
proposed to be conducted; MedPro is duly licensed or qualified to do business as
a foreign corporation in good standing in each jurisdiction in which such
qualification is required by law; MedPro has the full corporate power and
authority to own the property it purports to own, to carry on its business as
presently conducted and as proposed to be conducted, and to execute, deliver and
perform this Agreement, each other instrument to be delivered by MedPro pursuant
to this Agreement and each other Transaction Document to which MedPro is a
party, and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by MedPro; each of the Transaction
Documents to which MedPro is a party (including this Agreement) has been duly
executed and delivered by MedPro and constitutes the valid and binding agreement
of MedPro, enforceable against MedPro in accordance with its respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity; and all requisite corporate action has been
taken by MedPro to make this Agreement and each of the other Transaction
Documents to which MedPro is a party valid and binding upon MedPro;
 
5

--------------------------------------------------------------------------------


 
(b)           MedPro is not required to obtain the consent, license, approval or
authorization of, or make any registration, filing or declaration with, any
regulatory body, administrative agency or other tribunal or governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement (except for the filing
of UCC financing statements and other filings specified in Exhibit B, any
consents, licenses, approvals, authorizations, registrations, and any filings or
declarations under state blue sky laws, all of which have been made or obtained
as of the date hereof or will be made within the time periods required under the
Exchange Act);
 
(c)           the execution, delivery and performance by MedPro of the
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, including the sale, transfer,
conveyance, assignment, contribution and granting of the Royalty Rights on the
Closing Date, does not and will not (i) result in the breach of any term or
provision of the certificate of incorporation and bylaws, each as amended, of
MedPro or result in the breach of any term or provision of, or conflict with,
constitute a default under or result in the acceleration or required prepayment
of any obligation under, the Manufacturing Agreement or any other Principal
Document or any other agreement, including any indenture, lease or license, or
any deed or other instrument of conveyance to which MedPro or its property is
subject, (ii) result in or require the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such agreement, indenture,
loan, credit agreement or other instrument (except this Agreement) or (iii)
result in the violation of any law (including any bulk transfer or similar law),
rule, regulation, order, judgment or decree to which MedPro or its property or
the Royalty Rights are subject;
 
(d)           MedPro has not taken any action to impair its or the Issuer’s
rights in the Royalty Rights;
 
(e)           the principal place of business of MedPro is located at the
address referred to in Section 12.5 of the Indenture and the jurisdiction of
MedPro’s organization is Nevada (or at such other location, notified to the
Issuer in accordance with Section 6.2(b), in a jurisdiction where all action
required thereby has been taken and completed);
 
6

--------------------------------------------------------------------------------


 
(f)           except as set forth on Schedule 1, since its date of formation,
MedPro has not been known by any legal name other than MedPro Safety Products,
Inc., which is MedPro’s exact legal name, nor has MedPro been the subject of any
merger or other reorganization in which its corporate identity or status was
materially changed;
 
(g)           MedPro has filed (or caused to be filed) all tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
that are being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;
 
(h)           MedPro is in compliance with the requirements of all applicable
laws, rules, regulations and orders of all regulatory bodies, administrative
agencies or other tribunals or governmental authorities, bureaus or agencies, a
breach of any of which, individually or in the aggregate, could be reasonably
likely to have a Material Adverse Effect;
 
(i)           MedPro has obtained all licenses, permits, franchises and other
governmental authorizations necessary for the ownership of its properties or to
the conduct of its business that, if not obtained, could be reasonably likely to
have a Material Adverse Effect;
 
(j)           there is no order, judgment, decree, injunction, stipulation or
consent order of or with any court or other regulatory body, administrative
agency or other tribunal or governmental authority, bureau or agency to which
MedPro is subject, and there is no action, suit, arbitration or regulatory
proceeding pending or, to MedPro’s knowledge, threatened, nor to MedPro’s
knowledge is there any investigation pending or threatened, before or by any
court, regulatory body, administrative agency or other tribunal or governmental
authority, bureau or agency, against MedPro that, individually or in the
aggregate, could reasonably be likely to have a Material Adverse Effect;
 
(k)           there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation pending or, to MedPro’s knowledge, threatened before
or by any court, regulatory body, administrative agency or other tribunal or
governmental authority, bureau or agency (i) that could be reasonably likely to
have a Material Adverse Effect or (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document;
 
(l)           MedPro is not required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company”, a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended;
 
(m)           no portion of the Sale Price shall be used (i) for a purpose which
violates, or would be inconsistent with, Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System from time to time or (ii) to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act of 1934, as amended;
 
7

--------------------------------------------------------------------------------


 
(n)           MedPro is not a party to, bound by or in breach or violation of
the Manufacturing Agreement, any Principal Document or any other agreement,
including any indenture, lease or license, or any deed or other instrument of
conveyance to which MedPro or its property is subject, or any statute, order or
regulation of any court, regulatory body, administrative agency or other
tribunal or governmental authority, bureau or agency having jurisdiction over
it, that has or may in the future be reasonably expected to have a Material
Adverse Effect;
 
(o)           the filings of financing statements under the UCC and other
recordings, if any, required to perfect the security interest granted hereunder
in favor of the Issuer in the Royalty Rights sold, transferred, conveyed,
assigned, contributed and granted on the Closing Date, including those specified
in Exhibit B, if any, have been or shall have been duly made by the Closing
Date, and the Issuer has or shall have the same rights as MedPro has or would
have with respect to the Royalty Rights (if MedPro were still the owner of such
Royalty Rights) against Greiner and other Persons;
 
(p)           (i) the Royalty Rights have not been pledged, sold, transferred,
conveyed, assigned, contributed or granted by MedPro to any other Person, (ii)
MedPro has good and marketable title to the Royalty Rights free and clear of any
Lien and is the sole owner thereof, (iii) MedPro has full right to sell,
transfer, convey, assign, contribute and grant the Royalty Rights to the Issuer
and (iv) upon the sale, transfer, conveyance, assignment, contribution and
granting of the Royalty Rights to the Issuer pursuant to Article II, the Issuer
shall have good and marketable title to the Royalty Rights and shall be the sole
owner of the Royalty Rights free and clear of any Lien (other than Liens created
by the Issuer pursuant to or permitted by the Indenture);
 
(q)           (i) each of the Manufacturing Agreement and each other Principal
Document is enforceable in accordance with its terms and is in full force and
effect, (ii) each of the Manufacturing Agreement and each other Principal
Document is valid and legally binding and enforceable against MedPro and all
other parties thereto, (iii) MedPro has provided the Issuer with a true, correct
and complete copy of the Manufacturing Agreement and each other Principal
Document and all written amendments thereto through the Closing Date, (iv) there
are no oral waivers or modifications (or pending requests therefor) in respect
of the Manufacturing Agreement or any other Principal Document; and (v) MedPro
is not in default under the Manufacturing Agreement or any other Principal
Document and is not aware of any default by Greiner or any other Person under
the Manufacturing Agreement or any other Principal Document (including with
respect to the execution, delivery and performance of this Agreement and the
other Transaction Documents);
 
(r)           (i) Greiner has not given any notice of default under, or
termination or breach of, the Manufacturing Agreement, (ii) MedPro is not aware
of any notice of termination or breach by Greiner with respect to the
Manufacturing Agreement, (iii) no event has occurred that would give Greiner or
MedPro the right to terminate the Manufacturing Agreement, whether as of the
Closing Date or because of events or occurrences existing on or before the
Closing Date, including with respect to the execution, delivery and performance
by MedPro or the Issuer of this Agreement or any other Transaction Documents and
(iv) all Royalty Payments and other payments by Greiner under the Manufacturing
Agreement will not be subject to offset, deduction or reduction for any reason
as a result of any VAT, withholding or other Tax;
 
8

--------------------------------------------------------------------------------


 
(s)           under the terms of the Manufacturing Agreement and the other
Principal Documents, no consent of Greiner, Visual Connections, Hooman Asbaghi
or any other Person (except such consents that have been obtained on or prior to
the Closing Date) is required in respect of the execution, delivery and
performance by MedPro and the Issuer of this Agreement or any other Transaction
Document to which MedPro or the Issuer is a party;
 
(t)           no step has been taken or is intended by MedPro or, so far as it
is aware, any other Person, for the winding-up, liquidation, dissolution,
administration, merger or consolidation or for the appointment of a receiver or
administrator of MedPro or all or any of its assets, and, immediately after the
sale, transfer, conveyance, assignment, contribution and granting of the Royalty
Rights on the Closing Date, MedPro will not be rendered insolvent or be unable
to pay its debts as they mature or be left with unreasonably small capital;
 
(u)           MedPro has determined, and by virtue of its entering into the
transactions contemplated hereby and its authorization, execution and delivery
of this Agreement and the other Transaction Documents to which it is party, that
its conveyance of assets and incurrence of liability hereunder or thereunder or
contemplated hereby or thereby (i) is in its own best interests, (ii) does not
leave it unable to pay its debts as they become due in the ordinary course of
business, (iii) will not leave it with debts which cannot be paid from the
present saleable value of its property and (iv) will not render it insolvent
within the meaning of Section 101(31) of the United States Bankruptcy Code or
Section 271 of the New York Debtor and Creditor Law;
 
(v)           neither Visual Connections nor Hooman Asbaghi has given any notice
of default under, or termination or breach of, the Visual Connection Agreements
and, to the knowledge of MedPro, no event has occurred that would give Visual
Connections or Hooman Asbaghi the right to terminate the Visual Connection
Agreements, whether as of the Closing Date or because of events or occurrences
existing on or before the Closing Date;
 
(w)           MedPro is not aware of any issued patents or patent applications
claiming subject matter which MedPro may be required to license in order to
manufacture and commercialize the Product, and no third parties has asserted
infringement or other intellectual property claims against MedPro based on such
patents or other intellectual property rights;
 
(x)           MedPro has not granted any waiver under the Principal Documents
and has not released the applicable counterparty, in whole or in part, form any
of its obligations under the Principal Documents;
 
(y)           there is no action, claim, demand, suit, citation, summon,
subpoena, inquiry or investigation of any nature, civil, criminal, regulatory or
otherwise, in law or in equity, or arbitral or other proceeding by or before any
Governmental Authority or other third party pending or, to the knowledge of
MedPro, threatened against, relating to or affecting the Product, which could
reasonably be expected to result in the issuance of an order restraining,
enjoining or otherwise resulting in the diminution of the benefits contemplated
by this Purchase and Sale Agreement and other Transaction Documents;
 
9

--------------------------------------------------------------------------------


 
(z)           to the knowledge of MedPro, the manufacture, use, sale, offer for
sale or importation of the Product does not infringe upon any third party’s
patents or constitute a misappropriation of a third party’s trade secrets or
other intellectual property rights, each existing as of the Closing Date;
neither MedPro nor any of its Affiliates has received any notice in writing, or
otherwise has knowledge of any facts, that have, or reasonably should have, led
MedPro to believe that the manufacture, use, sale, offer for sale or exportation
of the Product will infringe any rights of a third party existing as of the
Closing Date;
 
(aa)           MedPro has not consented to any assignment by any counterparty to
any Principal Document of such counterparty’s rights or obligations under such
Principal Document and, to the knowledge of MedPro, no such counterparty has
assigned any of its rights or obligations under such Principal Document to any
Person;
 
(bb)           except for the Principal Documents, neither MedPro nor any of its
Affiliates (including the Issuer) (i) is party to any agreement with any other
Person in respect of the Product and (ii) has any royalty or other payment
obligations in respect of the Product;
 
(cc)           MedPro has fulfilled all of its obligations under the
Manufacturing Agreement, including, without limitation, under Section 1.4
thereof, that are required to be fulfilled by MedPro or any other Person prior
to, or as a condition to, both the occurrence of the Initial Production Date (as
defined in the Manufacturing Agreement) and the commencement of Royalty Payments
by Greiner as contemplated by Section 2.2 of the Manufacturing Agreement; and
 
(dd)           all representations and warranties of MedPro under the Pledge and
Security Agreement, MedPro Guarantee, Note Purchase Agreement and Servicing
Agreement on or prior to the Closing Date are true and correct.
 
ARTICLE VI
ARTICLE VI COVENANTS
 
Section 6.1 Affirmative Covenants.  MedPro agrees that it shall, in each case,
unless MedPro has received the prior written consent of the Issuer and, so long
as the Notes and other Secured Obligations are outstanding, the Trustee:
 
(a)           comply in all material respects with all applicable laws, rules,
regulations and orders with respect to the Principal Documents, the Transaction
Documents, the Product, the Royalty Rights and all ancillary agreements related
thereto, the violation of which could be reasonably likely to have a Material
Adverse Effect;
 
(b)           (i) preserve and maintain its existence, (ii) preserve and
maintain its rights, franchises and privileges unless failure to do any of the
foregoing could not have a Material Adverse Effect and (iii) qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
the failure to preserve and maintain such existence, rights, franchises,
privileges and qualifications could be reasonably likely to have such a Material
Adverse Effect, including appointing and employing such agents or attorneys in
each jurisdiction where it shall be necessary to take action under this
Agreement;
 
10

--------------------------------------------------------------------------------


 
(c)           timely and fully perform and comply with all covenants, conditions
and other provisions with respect to the Royalty Rights or the Product;
 
(d)           timely and fully perform and comply with each of its duties and
obligations under each Principal Document;
 
(e)           enforce its rights under the Manufacturing Agreement and the other
Principal Documents, including, without limitation, in respect of the
obligations of Greiner under the Manufacturing Agreement and the reduction or
netting of each Visual Connection Payment to the maximum extent permitted under
the Visual Connection Agreement, in a timely manner, including bringing any
action in respect of an actual or threatened breach by Greiner or any other
Person of its obligations thereunder;
 
(f)           as between the Issuer and MedPro, permit the Issuer or the Trustee
to cure any default by MedPro under the Manufacturing Agreement or any other
Principal Document if MedPro is not diligently taking action to cure such
default and cooperate with the Issuer and the Trustee for such purpose and
reimburse the Issuer or the Trustee promptly (but in no event later than two
Business Days for any payment made pursuant to Section 3.7(a)(ii) so funded by
the Issuer or the Trustee (any such reimbursement to the Trustee to be made
directly to the Collection Account); provided, that if the applicable
counterparty shall refuse to accept any such payment from the Issuer or the
Trustee, then, subject to Section 3.7 of the Indenture, MedPro shall cooperate
with the Issuer and the Trustee to cause such payment that is being funded by
the Issuer or the Trustee to be made directly by MedPro to the applicable
counterparty for such purpose;
 
(g)           file (or cause to be filed) all tax returns and reports required
by law to be filed by MedPro and pay all taxes and fees required to be paid by
it, except any such taxes and fees that are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on its books, and MedPro shall not file any tax
return or report under any name other than its exact legal name; it shall not,
and shall not permit the Issuer to, make any election under Treasury Regulations
Section 301.7701-3(c) (or any successor provision) to classify the Issuer as an
association taxed as a corporation; and, except as otherwise required by law, it
shall treat the Notes as debt of MedPro for U.S. federal income tax purposes;
 
(h)           (i) permit the Issuer to participate in the resolution of any
dispute between MedPro and Greiner or any other Person in respect of the
Manufacturing Agreement that may affect the Royalty Rights and to direct any
negotiations and any legal proceedings of any kind, judicial or administrative,
that may arise in connection with any dispute between MedPro, the Issuer and
Greiner or any other Person in respect of the Royalty Rights, (ii) promptly
provide written notice to the Trustee and Servicer of any such dispute and (iii)
if any such dispute could reasonably be expected to have a Material Adverse
Effect, keep the Trustee and Noteholders informed concerning such negotiations
or legal proceedings and, if requested by Noteholders holding a majority in
Outstanding Principal Balance of the Notes, consult with the representative or
committee designated by such Noteholders or Trustee concerning such negotiations
or legal proceedings;
 
11

--------------------------------------------------------------------------------


 
(i)           permit the Issuer to participate in the resolution of any dispute
between MedPro and Visual Connections and other Persons in respect of any Visual
Connection Agreement and to direct any negotiations and any legal proceedings of
any kind, judicial or administrative, that may arise in connection with any
dispute between MedPro and Visual Connection or any other Person thereunder;
promptly provide written notice to the Issuer, the Trustee and the Servicer of
any such dispute between MedPro on the one hand and any other Person on the
other hand in respect of any Principal Document; and, if any such dispute could
reasonably be expected to have a Material Adverse Effect, keep the Issuer and
the Trustee (or a representative designated by the Trustee at the Direction
of Noteholders) informed concerning such negotiations or legal proceedings and,
if requested by Noteholders holding a majority in Outstanding Principal Balance
of the Notes, consult with the representative or committee designated by such
Noteholders concerning such negotiations or legal proceedings;
 
(j)           maintain in place all policies and procedures, and take and
continue to take all actions, described in the assumptions as to facts relating
to the separateness of the Issuer and MedPro set forth in, and forming the basis
of, any opinions delivered pursuant to Section 5.4 of the Note Purchase
Agreements, and comply with, and cause compliance with, the separateness
provisions of the LLC Operating Agreement, the Indenture and the other
Transaction Documents;
 
(k)           provide promptly the Trustee with written notice of the
institution of any proceeding by or against MedPro  or any of its Affiliates
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding-up, reorganization, arrangement, adjustment, protection, relief or
composition of its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property;
 
(l)           comply with, and cause compliance with, MedPro’s certificate of
incorporation and bylaws;
 
(m)           if MedPro shall receive any Royalty Payments notwithstanding the
instructions set forth in Section 4.1, deliver such Royalty Payments to the
Issuer for deposit directly into the Collection Account in the exact form
received with all necessary endorsements within one Business Day following
MedPro’s receipt thereof;
 
(n)           cause the Issuer to perform its obligations under the Transaction
Documents to which the Issuer is a party for so long as MedPro is the owner of
the  membership interests of the Issuer; following any termination of the
Manufacturing Agreement (i) use commercially reasonable efforts to enter into an
agreement or other arrangements, which shall be substantially identical to the
Manufacturing Agreement, with a party that will be reasonably acceptable to the
Issuer and Noteholders comprising a majority of the Outstanding Principal
Balance, pursuant to which such party will commercialize and market the Product
and the intellectual property rights related to the Product, and (ii) in the
event that MedPro fails to enter into an agreement that satisfies the
requirements of clause (i) within six months of the termination of the
Manufacturing Agreement, transfer to the Issuer the Product and the intellectual
property rights related to the Product for use worldwide pursuant to
documentation satisfactory to Noteholders comprising a majority of the
Outstanding Principal Balance;
 
12

--------------------------------------------------------------------------------


 
(o)           make reasonably available its respective records and personnel to
the Issuer in connection with any prosecution of litigation by the Issuer
against any party to any of the Principal Documents to enforce any of the
Issuer’s rights under any such Principal Document; and
 
(p)           use its commercially reasonable efforts to preserve, maintain and
maximize the commercial value of the Product, including obtaining patent term
extensions when available and patent listing in the U.S. Food and Drug
Administration Electronic Orange Book for the Product when applicable.
 
Section 6.2  Negative Covenants.  MedPro agrees that it shall not, in each case,
without the prior written consent of the Issuer and, so long as the Notes and
other Secured Obligations are outstanding, the Trustee:
 
(a)           except as otherwise provided herein, in any other Transaction
Document or in the Manufacturing Agreement, in each case with respect to the
transactions contemplated by the Transaction Documents, directly or indirectly,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create, incur, assume or suffer to be created or to exist any Lien on any of its
rights, title or beneficial interest in, to or under, whether directly or
indirectly, (i) the Issuer, (ii) the Product, (iii) any Royalty Payments or (iv)
any other Royalty Rights, in each case other than for the benefit of the
Noteholders (including the pledge of the membership interests held by MedPro in
the Issuer pursuant to the Pledge and Security Agreement);
 
(b)           change its name, identity, structure or jurisdiction or
organization without first giving 30 days prior written notice to the Issuer,
the Servicer and the Trustee; provided, however, that if any change in MedPro’s
name, identity, structure or jurisdiction of organization would make any
financing or continuation statement or notice of Lien filed in connection with
this Agreement seriously misleading within the meaning of applicable provisions
of the UCC, MedPro hereby authorizes the Issuer and the Trustee to file such
amendments as may be required to preserve and protect the Issuer’s title and
interest in and to the Royalty Rights and proceeds thereof and the collateral,
if any, related thereto; it is understood that, during the term of this
Agreement, MedPro shall maintain its jurisdiction of incorporation in the United
States;
 
(c)           assign amend, modify, supplement or restate the Manufacturing
Agreement, enter into any new agreement in respect of the Royalty Rights or the
Product or the intellectual property rights related to the Product or exercise
or waive any right or option, fail to exercise any right or option or grant any
consent in respect of the Royalty Rights or the intellectual property rights
related to the Product in any manner that could, in any case, have a Material
Adverse Effect or materially adversely affect the Issuer, the Trustee or the
Noteholders with respect thereto or conflict with or cause an Event of Default
under, or breach of, this Agreement, any other Transaction Document or the
Manufacturing Agreement or any other Principal Document;
 
(d)           terminate (or agree with Greiner to any termination thereof by
mutual agreement) in whole or in part the Manufacturing Agreement or any other
Principal Document;
 
13

--------------------------------------------------------------------------------


 
(e)           take any action to waive, repeal, amend, vary, supplement or
otherwise modify the Issuer’s or MedPro’s organizational documents in a manner
that could adversely affect the rights, privileges or preferences of any
Noteholder;
 
(f)           take any action or cause or permit the Issuer (except as required
by law) to take any action to cause the Issuer to become subject to a Voluntary
Bankruptcy or an Involuntary Bankruptcy;
 
(g)           take any action to dissolve the Issuer or MedPro;
 
(h)           assert or waive its right to cure any of its defaults under the
Manufacturing Agreement by granting Greiner or its successors or its or their
sublicensees a fully paid–up license to the intellectual property rights related
to the Product;
 
(i)           MedPro shall not, and shall not permit any of its Subsidiaries to,
incur, create, issue, assume, Guarantee or otherwise become liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, whether present or future (in any such case, to “Incur”),
Indebtedness; provided, however, that (a) MedPro and its Subsidiaries may  Incur
Indebtedness under the MedPro Guarantee or otherwise in favor of the Trustee for
the benefit of the Noteholders, (b) MedPro and its Subsidiaries (other than the
Issuer) may Incur Indebtedness in an aggregate amount not to exceed $7,500,000
and (c) MedPro and its Subsidiaries (other than the Issuer) may Incur unsecured
Indebtedness and unsecured guarantees of such Indebtedness in an aggregate
amount not to exceed $15,000,000; provided that all Indebtedness described in
this clause (c) is subordinated to all MedPro Obligations (as defined in the
Pledge and Security Agreement) pursuant to a subordination agreement reasonably
satisfactory to the Trustee and the Holders of a majority of the Outstanding
Principal Balance of the Notes, no payments on the principal amounts of such
subordinated Indebtedness shall be permitted so long as any MedPro Obligations
are outstanding and no interest or other payments in respect of such
subordinated Indebtedness shall be permitted so long as any Default or Event of
Default has occurred and is continuing and, at the time of Incurrence of such
subordinated Indebtedness, no Default or Event of Default has occurred and is
continuing or would be caused thereby;
 
(j)           MedPro shall not, and shall not permit any of its Subsidiaries to,
consolidate with, merge or consolidate with or into, or sell, convey, transfer,
lease or otherwise dispose of, directly or indirectly, including pursuant to any
dividend, distribution, redemption, repurchase or other transaction, all or
substantially all of its property and assets to, any other Person provided,
however, that such prohibition shall not apply (except with respect to the
Issuer) if the combined company or Person, immediately following any such
merger, consolidation, disposition or such other transaction, shall have a
coverage ratio of EBITDA to Fixed Charges of 2.0 to 1 or greater (based on the
last four quarters of financial information as set forth in financial statements
prepared in accordance with generally accepted accounting principles), no
Default or Event of Default has occurred and is continuing or would be caused
thereby and each such combined company and Person acquiring such property and
assets assumes all of MedPro’s obligations under the MedPro Guarantee, Pledge
and Security Agreement and other Transaction Documents pursuant to an assumption
agreement and other documentation reasonably satisfactory to the Issuer and the
Trustee.
 
14

--------------------------------------------------------------------------------


 
(k)           MedPro shall not sell, convey, transfer, lease or otherwise
dispose of, directly or indirectly, the Product, the Royalty Rights or any
proceeds thereof to any other Person other than the Issuer, including pursuant
to any dividend, distribution, redemption, repurchase or other transaction.
 
(l)           MedPro shall not, and shall not permit and of its Subsidiaries to,
sell, convey, transfer, lease or otherwise dispose of, directly or indirectly,
any material portion of its other property and assets to any other Person,
including pursuant to any dividend, distribution, redemption, repurchase or
other transaction, unless MedPro or such Subsidiary, as the case may be,
receives consideration at least equal to the fair market value (such fair market
value to be determined on the date of contractually agreeing to such
transaction), as determined in good faith by the Board of Directors (including
as to the value of all non-cash consideration), of the property and assets
subject to such transaction.
 
(m)           MedPro shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into, renew or extend any transaction (including
the purchase, sale, lease or exchange of property or assets, or the rendering of
any service) with any of its Affiliates except upon fair and reasonable terms no
less favorable to MedPro or such Subsidiary, as the case may be, than could be
obtained, at the time of such transaction or at the time of the execution of the
agreement providing therefor, in a comparable arm’s-length transaction with a
Person that is not such an Affiliate.  The parties expressly agree that each
Transaction Document satisfies the provisions of this Section 6.2(m).
 
Section 6.3  Reporting.  MedPro agrees that it shall, in each case, unless
MedPro shall have received the prior written consent of the Issuer and, so long
as the Notes are outstanding, the Trustee:
 
(a)           at least 30 Business Days prior to any change in MedPro’s name,
deliver to the Issuer and Servicer a notice setting forth the new name and the
effective date thereof;
 
(b)           make available such other information as the Issuer or the Trustee
may, from time to time, reasonably request with respect to the Royalty Rights or
the condition or operations, financial or otherwise, of MedPro which is
reasonably likely to impact or affect the performance of MedPro’s obligations
hereunder or its compliance with the terms, provisions and conditions of any
Transaction Document or Principal Document;
 
(c)           promptly (but in no event more than five Business Days after
receipt) provide to the Issuer and Servicer copies of all correspondence and
notices between MedPro and Greiner or any other Person regarding the
Manufacturing Agreement and between MedPro and Visual Connections or Hooman
Asbaghi or any other Person regarding the Visual Connection Agreements,
including copies of notices or other communications it receives under Section
2.2(c) of the Manufacturing Agreement, if such correspondence or notices relate
to or could reasonably be expected to affect the Royalty Rights or the Product;
 
(d)           deliver to the Issuer and Servicer, with a copy to the Trustee,
within 120 days after the end of each fiscal year of MedPro ending after the
date hereof, a certificate of a Responsible Officer, stating whether or not, to
the best knowledge of such Responsible Officer, any party to the Manufacturing
Agreement or the Visual Connection Agreements is in default in the performance
and observance of any of the terms, provisions and conditions of the
Manufacturing Agreement or the Visual Connection Agreements (without regard to
any period of grace or requirement of notice provided thereunder) and, if any
such party shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge; and
 
15

--------------------------------------------------------------------------------


 
(e)           promptly after a Responsible Officer has knowledge of any of the
following events or situations, provide written notification to the Issuer and
Servicer, with a copy to the Trustee, of the circumstances regarding such event
or situation, both initially and in respect of subsequent changes and
developments regarding such event or situation, and a written summary of the
actions taken or proposed to be taken by MedPro in response thereto, if any:
 
(i)         an act or failure to act of any party to the Manufacturing Agreement
or the Visual Connection Agreements or other Person that would constitute a
default thereunder or that would give rise to the right of any party to exercise
any remedies thereunder, including a right to terminate the Manufacturing
Agreement or the Visual Connection Agreements;
 
(ii)         any actual or threatened termination by Greiner of the
Manufacturing Agreement or by Visual Connections of the Visual Connection
Agreements in whole or in part; or
 
(f)           during any period in which MedPro is not subject to Section 13 or
15(d) of the Exchange Act, deliver to the Issuer and the Trustee (i) audited
financial statements of MedPro with respect to its most recent fiscal year no
later than 120 days after the end of such fiscal year and (ii) unaudited interim
financial statements of MedPro with respect to each fiscal quarter (except for
fiscal year-end) no later than 45 days after the end of such fiscal quarter, in
each case, prepared in accordance with GAAP in all material respects; and
 
(g)           in the event that MedPro or any of its Subsidiaries enters into a
transaction described in Section 6.2(i)(b) or (c), 6.2(j) or 6.2(l) hereof,
MedPro shall promptly provide written notification of such transaction to the
Issuer, the Trustee and upon request of a Noteholder, such Noteholder, which
shall certify that such transaction occurred in compliance with this Agreement
and the other Transaction Documents, together with copies of the documentation
entered into by MedPro and its Subsidiaries in connection therewith.
 
ARTICLE VII
ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS
 
Section 7.1 Responsibilities of MedPro.  Anything herein to the contrary
notwithstanding:
 
(a)           MedPro shall perform its obligations hereunder, and the exercise
by the Issuer or its designee of its rights hereunder shall not relieve MedPro
from such obligations;
 
(b)           the Issuer shall perform its obligations hereunder; and
 
16

--------------------------------------------------------------------------------


 
(c)           none of the Trustee, the Issuer or any other Indemnified Party
shall have any obligation or liability to Greiner or any other third Person with
respect to any of the Royalty Rights or any related agreements, nor shall the
Trustee or any other Indemnified Party be obligated to perform any of the
obligations of MedPro or the Issuer thereunder.
 
Section 7.2  Further Action Evidencing Sale.
 
(a)           MedPro agrees that, from time to time, at its expense, it shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the Issuer may reasonably request in order to perfect,
protect or more fully evidence the sale, transfer, conveyance, assignment,
contribution and granting of the Royalty Rights hereunder or to enable the
Issuer to exercise or enforce any of its rights hereunder or under any other
Transaction Document.  Without limiting the generality of the foregoing, MedPro
hereby authorizes the Issuer and the Trustee to execute and file such financing
or continuation statements, or amendments thereto or assignments thereof, and
such other instruments or notices, as may be necessary or appropriate.
 
(b)           MedPro hereby authorizes the Issuer, or its designee, and the
Trustee to file one or more financing or continuation statements, and amendments
thereto and assignments thereof, relative to all or any of the Royalty Rights
now existing or hereafter generated by MedPro.  If MedPro fails to perform any
of its agreements or obligations under this Agreement, the Issuer or its
designee may (but shall not be required to) itself perform, or cause performance
of, such agreement or obligation, and the expenses of the Issuer or its designee
incurred in connection therewith shall be payable by MedPro.
 
Section 7.3  Application of Collections.  Any payment by Greiner in respect of
any indebtedness owed by it to MedPro shall, unless otherwise instructed by the
Issuer and the Trustee, be applied as a Collection with respect to an Royalty
Right under the Indenture to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of Greiner owed to
MedPro.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.1 Indemnification by MedPro.  Without limiting any other rights that
the Issuer may have hereunder or under applicable law, MedPro hereby agrees to
indemnify, defend and hold harmless the Issuer and each of its directors,
officers, members, managers, employees and agents (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, judgments, liabilities and related
costs and expenses, including reasonable attorneys’ and other experts’ fees and
expenses (all of the foregoing being collectively called “Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of (i)
any breach of representation or warranty or other misrepresentation by MedPro
hereunder or under any other Transaction Document or Principal Document to which
it is a party, (ii) the failure of MedPro to observe or perform its respective
obligations under this Agreement or any other Transaction Document or Principal
Document to which it is party, (iii) claims asserted against an Indemnified
Party relating to the transactions contemplated herein or therein or the use of
proceeds herefrom or therefrom, excluding, however, Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party as determined by a final order of a court of competent
jurisdiction, and (b) any special, indirect, consequential or punitive damages
(except for any such damages payable to a third party).  If for any reason the
indemnification provided in this Section 8.1 is unavailable to an Indemnified
Party or is insufficient to hold such Indemnified Party harmless, then MedPro
shall contribute to the amount paid or payable by such Indemnified Party to the
maximum extent permitted under applicable law.
 
17

--------------------------------------------------------------------------------


 
ARTICLE IX
ARTICLE IX MISCELLANEOUS
 
Section 9.1 Transfers Intended as Sales.  Each of the parties hereto expressly
intends and agrees that the sale, transfer, conveyance, assignment, contribution
and granting of the Royalty Rights contemplated and effected under this
Agreement are complete and absolute sales and contributions rather than pledges
or assignments of only a security interest and shall be given effect as such for
all purposes.  If, however, notwithstanding the express intent of the parties
hereto, such sale, transfer, conveyance, assignment, contribution and granting
are deemed to be a secured financing, MedPro hereby grants to the Issuer a
security interest in all of MedPro’s right, title and interest in, to and under
the following, in each case, whether now owned or existing or hereafter acquired
or arising, and wherever located: (a) the Royalty Rights; and (b) any and all
additions and accessions to any of the foregoing, all improvements thereto, all
substitutions and replacements therefor and all products and proceeds thereof,
to secure all of MedPro’s obligations in connection with such secured financing
and the other Transaction Documents and all other Secured Obligations and MedPro
Obligations (as defined in the Pledge and Security Agreement), and this
Agreement constitutes a security agreement.  The sale, transfer, conveyance,
assignment, contribution and granting of the Royalty Rights shall be reflected
on MedPro’s balance sheet and other financial statements and computer records as
a sale of assets to the Issuer.  The sale, transfer, conveyance, assignment,
contribution and granting by MedPro of the Royalty Rights hereunder are and
shall be without recourse to, or representation or warranty (express or implied)
by, MedPro, except as otherwise specifically provided herein and in the other
Transaction Documents.  The limited rights of recourse specified herein against
MedPro are intended to provide, among other things, a remedy for breach of
representations and warranties relating to the condition of the assets sold,
breach of the covenants in this Agreement and the other Transaction Documents or
for other indemnified amounts.  
 
Section 9.2 Specific Performance.  Issuer and MedPro acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
 
Section 9.3 Notices.  All notices, demands, certificates, requests, directions,
instructions and communications hereunder (“Notices”) shall be in writing and
shall be effective (a) upon receipt when sent through the mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) upon
receipt when sent by an overnight courier, (c) on the date personally delivered
to an authorized officer of the party to which sent, (d) on the date transmitted
by legible telecopier transmission with a confirmation of receipt or (e) in the
case of any report which is of a routine nature, on the date sent by first class
mail or overnight courier or transmitted by legible telecopier transmission, in
all cases, with a copy emailed to the recipient at the applicable address,
addressed to the recipient in accordance with Section 12.5 of the Indenture.  A
copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto.  Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.
 
18

--------------------------------------------------------------------------------


 
Section 9.4 CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
Section 9.5 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
 
Section 9.6 Amendment.
 
(a)           The provisions of this Agreement may from time to time be amended,
modified, supplemented, restated or waived, if such amendment, modification,
supplement, restatement or waiver is in writing and consented to by each of the
parties hereto and the Trustee so long as the Notes and the other Secured
Obligations are outstanding.
 
(b)           No failure or delay on the part of the Issuer, MedPro or any
Person specified in Section 9.9 in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Issuer or
MedPro in any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Issuer under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.
 
(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto and thereto with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto and thereto with respect to the subject matter hereof
and thereof, superseding all prior oral or written understandings.
 
19

--------------------------------------------------------------------------------


 
Section 9.7 Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.
 
Section 9.8 Binding Effect; Assignability; Survival.  This Agreement shall be
binding upon and inure to the benefit of the Issuer, MedPro, the Secured Parties
and their respective successors and permitted assigns.  None of MedPro or the
Issuer may assign any of its rights hereunder or any interest herein without the
prior written consent of the other parties and, in the case of MedPro, so long
as the Notes are outstanding, the Trustee, except as otherwise herein
specifically provided.  This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms, and
shall remain in full force and effect until such time as the parties hereto
shall agree, it being agreed that the parties hereto shall not terminate this
Agreement at any time prior to payment in full of the Notes and the other
Secured Obligations.  The rights and remedies with respect to any breach of any
representation and warranty made by MedPro pursuant to Section 5.1 and the
indemnification and payment provisions of Article VIII and Section 9.11 (and any
other similar provisions in the other Transaction Documents) shall be continuing
and shall survive any termination of this Agreement.
 
Section 9.9 Acknowledgement and Agreement.  MedPro expressly acknowledges and
agrees that all of the Issuer’s right, title and interest in, to and under this
Agreement (including the Issuer’s rights under the Servicing Agreement) shall be
pledged and assigned to the Trustee as collateral by the Issuer pursuant to the
Indenture, and MedPro consents to such pledge and assignment.  Each of the
parties hereto acknowledges and agrees that the Trustee, acting on behalf of the
Noteholders, shall be entitled to exercise the rights of the Issuer to give
consents under Section 6.2 and the other provisions hereof, to receive materials
under Section 6.3(d) and Section 6.3(e) and the other provisions hereof and to
enforce the rights set forth in Section 6.1(g) and the other provisions
hereof.  Each of the parties hereto further acknowledges and agrees that the
rights of the Issuer arising hereunder that have been assigned and pledged to
the Trustee under the Indenture may, except as set forth in the preceding
sentence, be enforced by the Trustee only so long as an Event of Default has
occurred and is continuing and the Trustee is exercising remedies under the
Indenture, in each case at the direction of Noteholders holding a majority in
Outstanding Principal Balance of the Senior Class of Notes.  In all other cases,
the Issuer shall have the right to give and withhold consents and exercise or
refrain from exercising rights and remedies hereunder.
 
Section 9.10 Cumulative Remedies.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  Without limiting the
foregoing, MedPro hereby authorizes the Issuer, at any time and from time to
time, to the fullest extent permitted by law, to offset any amounts payable by
the Issuer to, or for the account of, MedPro against any obligations of MedPro
to the Issuer arising in connection with the Transaction Documents (including
amounts payable pursuant to Section 8.1) that are then due and payable.
 
20

--------------------------------------------------------------------------------


 
Section 9.11 Costs, Expenses and Taxes.  In addition to the obligations of
MedPro under Article VIII, MedPro agrees:
 
(a)           to pay to the Issuer on demand all reasonable costs and expenses
incurred by the Issuer and the Trustee in connection with the enforcement of
this Agreement and the other Transaction Documents to be delivered hereunder;
 
(b)           to indemnify the Issuer on an after-tax basis for any stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and to indemnify each
Indemnified Party on an after-tax basis in respect of any liabilities with
respect to such taxes and fees; and
 
(c)           to indemnify the Issuer on an after-tax basis for any U.S.
federal, state, local or foreign income, franchise or other taxes imposed on
income or assets (including any interest, penalties or accountant or counsel
fees incurred in connection with such taxes) asserted against the Issuer at any
time that the Notes are outstanding.
 
Section 9.12 No Proceedings.  MedPro hereby agrees that it will not institute
against the Issuer, or join any Person in instituting against the Issuer, any
insolvency or similar proceeding (namely, any Voluntary Bankruptcy or
Involuntary Bankruptcy) until one year and one day after the date on which the
Notes have been paid in full.  The provisions of this Section 9.12 shall survive
the termination of this Agreement.
 
Section 9.13 Consent to Jurisdiction.  Any legal action or proceeding with
respect to this Agreement may be brought in the courts of the Borough of
Manhattan, The City of New York or of the United States federal court sitting in
the Borough of Manhattan, The City of New York, and, by execution and delivery
of this Agreement, each party hereto consents, for itself and in respect of its
property, to the non-exclusive jurisdiction of those courts.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.3.  Nothing in this Agreement shall affect the right of any party
hereto to serve process in any other manner permitted by law.  Each party hereto
irrevocably waives, to the maximum extent permitted by law, any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.  Each party hereto waives personal service of any summons,
complaint or other process, which may be made by any other means permitted by
New York law and irrevocably waives trial by jury.
 
[SIGNATURE PAGE FOLLOWS]
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above
 

 
MEDPRO INVESTMENTS, LLC
         
By: 
/s/ Marc T. Ray
     
Name:  Marc T. Ray
     
Title: Manager
 

 

 
MEDPRO SAFETY PRODUCTS, INC.
         
By: 
/s/ Marc T. Ray
     
Name:  Marc T. Ray
     
Title: VP Finance and Chief Financial Officer
 

 
[Signature Page to the Purchase And Sale Agreement]
 

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF BILL OF SALE AND UNDERTAKING
 
This BILL OF SALE AND UNDERTAKING is dated as of September 1, 2010 between
MedPro Safety Products, Inc., a Nevada corporation (“MedPro”), and MedPro
Investments, LLC, a Delaware limited liability company (the “Issuer”).
 
RECITALS
 
WHEREAS, MedPro desires to sell, transfer, convey, assign, contribute and grant
to the Issuer, and the Issuer desires to purchase and accept from MedPro, all of
MedPro’s right, title and interest in, to and under the Royalty Rights (as
defined below), on the terms and conditions set forth in the Purchase and Sale
Agreement between MedPro and the Issuer dated as of September 1, 2010 (the
“Agreement”);
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in the Agreement and of other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
 
 
1.
MedPro, by this Bill of Sale and Undertaking, does hereby sell, transfer,
convey, assign, contribute, grant, release, set over, confirm and deliver to the
Issuer, and the Issuer does hereby purchase and accept (v) all of MedPro’s
right, title and interest in, to and under the Medical Supply Manufacturing
Agreement dated as of July 14, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Manufacturing Agreement”) between Greiner
Bio-One GmbH (“Greiner”) and MedPro, including, without limitation, all of
MedPro’s rights: (i) to receive all royalty and other payments under Section 2.2
of the Manufacturing Agreement or any other successor agreement or other
agreement evidencing Royalty Rights, in each case, that become payable after the
issuance of the Issuer’s MedPro Investments Senior Secured __% Notes due 2016
(the “Royalty Payments”), (ii) to receive monthly statements from Greiner
pursuant to Section 2.2(c) of the Manufacturing Agreement, (iii) to make
indemnification claims against Greiner pursuant to Section 7.3 of the
Manufacturing Agreement and (iv) to the proceeds of and the rights to enforce
each of the foregoing, (w) any rights similar to those described in clause (v)
above under any agreement entered into by MedPro pursuant to Section 6.1(l) of
the Agreement or otherwise following the termination of the Manufacturing
Agreement or otherwise (collectively, the “Royalty Rights”), (x) all books,
records, ledger cards, files, correspondence, computer programs, tapes, disks
and related data processing software that at any time evidence or contain
information relating to any of the foregoing property or are otherwise necessary
or helpful in the collection thereof or realization thereupon, (y) all documents
of title, policies and certificates of insurance, securities, chattel paper and
other documents or instruments evidencing or pertaining to any of the foregoing
property and (z) all proceeds and products of any and all of the foregoing
property, including all Proceeds.

 
 
2.
MedPro hereby covenants that, at any time or from time to time after the date
hereof, at the Issuer’s reasonable request and without further consideration,
MedPro shall execute and deliver to the Issuer such other instruments of sale,
transfer, conveyance, assignment, contribution, granting and confirmation,
provide such materials and information and take such other actions, each as the
Issuer may reasonably deem necessary to sell, transfer, convey, assign,
contribute, grant, release, set over, confirm and deliver to the Issuer, and to
confirm the Issuer’s title to, the Royalty Rights and to put the Issuer in
actual possession and operating control of such Royalty Rights and assist the
Issuer in exercising all rights with respect thereto.

 
A-1

--------------------------------------------------------------------------------


 
 
3.
MedPro represents, warrants and covenants that (i) it has absolute title to the
Royalty Rights free and clear of all Liens (as defined in the Agreement), (ii)
it has not made any prior sale, transfer, conveyance, assignment, contribution,
granting, release, setting over, confirmation or delivery of the Royalty Rights,
(iii) it has the present lawful right, power and authority to sell, transfer,
convey, assign, contribute, grant, release, set over, confirm and deliver the
Royalty Rights to the Issuer and (iv) all action has been taken which is
required to make this Bill of Sale and Undertaking, and this Bill of Sale and
Undertaking is, a legal, valid and binding obligation of MedPro.

 
 
4.
MedPro covenants to forever warrant and defend the sale of the Royalty Rights to
the Issuer, its successors and assigns against any person or entity claiming an
interest in the Royalty Rights, and MedPro shall defend its right to sell the
Royalty Rights against all lawful claims and demands.

 
 
5.
This Bill of Sale and Undertaking shall be binding upon and inure to the benefit
of MedPro, the Issuer and their respective successors and assigns, for the uses
and purposes set forth and referred to above, effective immediately upon its
delivery to the Issuer.

 
 
6.
THIS BILL OF SALE AND UNDERTAKING SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL PURCHASE AND SALE AGREEMENT SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS
OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 
 
7.
This Bill of Sale and Undertaking may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 
A-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale and
Undertaking as of the day and year first written above.
 

 
MEDPRO SAFETY PRODUCTS, INC.
         
By: 
        
Name:
     
Title:
 


 
MEDPRO INVESTMENTS, LLC
         
By: 
        
Name:
     
Title:
 

 
A-3

--------------------------------------------------------------------------------


 
EXHIBIT B
 
UCC FINANCING STATEMENTS
 
1.
A Form UCC-1 Financing Statement will be filed with the Secretary of State of
the State of Nevada naming MedPro as debtor/seller, the Issuer as secured
party/assignor and the Trustee as secured party/assignee.

 
B-1

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
PRIOR NAMES AND MERGERS


MedPro, Inc. incorporated in Kentucky on January 19, 1995.


Changes domicile through merger into wholly owned Delaware subsidiary, MedPro,
Inc. on August 31, 1999.


MedPro Safety Products Inc., a Nevada corporation, is the surviving corporation
of the merger of MedPro, Inc., a Delaware corporation, into Dentalserv.com, a
Nevada corporation and public shell company.  The merger was effective on
December 28, 2007.  A copy of the Certificate of Merger is attached to the
Secretary Certificate of MedPro Safety Products, Inc.
 
Schedule 1

--------------------------------------------------------------------------------


 
SCHEDULE 2


CASH PURCHASE PRICE


Fifth Third Bank
  $ 1,255,752.28  
Vision Opportunity Master Fund
  $ 2,857,213.88  
Wing Reserve Account
  $ 7,870,000.00  
MedPro
  $ 6,665,588.48  
Cash Purchase Price
  $ 18,648,554.64  



Schedule 2

--------------------------------------------------------------------------------

